DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				      Status of the Application
1.	Acknowledgement is made of the amendment received on 10/11/2021. Claims 1, 4-13 & 15-19 are pending in this application. Claims 2, 3 & 14 are canceled. Claims 11-13, 15 & 16 are withdrawn. Claims 18-19 are new. 
	Claims 1, 4-10, 18 & 19 are examined in this Office Action.
Drawings
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “planarizing layer” (claims 4 & 10) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1, 4 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In particular, claims 4 & 10 cite “the protective layer and a planarizing layer are of a same material” is not clear because of “a planarizing layer”. The claims do not clearly specify where its location/position is and on which layer(s) the planarizing layer is formed. There is no clear relationship between planarizing layer and other layers like metal layer, protection layer and substrate. The specification does not clearly disclose where and how the planarizing layer formed. 
	For best understand and examination, “planarizing layer” will be considered as any layer formed on substrate with same material as protective layer and/or based on teachings of any applicable prior arts. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1, 5, 6, 8, 18 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (US 2013/0015471).
	Re claims 1 & 6, Park teaches, Figs. 3B and/or 5B, [0052, 0056, 0060, 0063, 0066, 0081], a display panel, comprising: 
-a first substrate (110); 
-a metal layer (GPE, formed from gate metal layer 111), the metal layer (GPE) being arranged on the first substrate (110), wherein the metal layer comprises copper;
-the metal layer (GPE) comprising an electrical contact area (top surface area of GPE, covered by photoresist 112) electrically connected to a corresponding conductive component (later connected to GCE, Fig. 2); and 
-a protective layer (PV), covering the metal layer (GPE) and keeping away from the electrical contact area, 

the electrical contact area is provided on an upper surface of the metal layer (GPE), and the width of the electrical contact area is equal to the width of the metal layer (from side to side of GPE); and the third protective layer and the fourth protective layer (left right PV) are respectively arranged on two ends of the metal layer (GPE).

    PNG
    media_image1.png
    380
    657
    media_image1.png
    Greyscale

(compared with Fig. 1 of the present application) 
Re claim 5, Park teaches the metal layer comprises aluminum (metal layer 141, [0081]).  
Re claim 8, Park teaches the metal layer (GPE) is fully covered by the protective layer (consider PV) except the electrical contact area (at top surface area of GPE) (Fig. 3B). 
Re claims 18 & 19, Park teaches the third protective layer and the fourth protective layer (left right PV) each has a height equal to the metal layer (GPE); and each has a width that is smaller than a thickness of the metal layer (GPE) (Fig. 3B). 

Claim(s) 1, 4 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amano (US 2014/0145184).
	Re claims 1, 4 & 6, Amano teaches, Figs. 5c, e & 6 [0057, 0066, 0067, 0075, 0090], a display panel, comprising: 
-a first substrate (10a); 
-a metal layer (4), the metal layer (GPE) being arranged on the first substrate (110), wherein the metal layer (4) comprises copper;
-the metal layer (4) comprising an electrical contact area (top surface area of 4) electrically connected to a corresponding conductive component (later connected to 5); and 
-a protective layer (6), covering the metal layer (4) and keeping away from the electrical contact area, 
wherein the protective layer (6) comprises a third protective layer (left layer) and a fourth protective layer (right layer);
the electrical contact area is provided on an upper surface of the metal layer (4), and the width of the electrical contact area is equal to the width of the metal layer (from side to side of 4); and the third protective layer and the fourth protective layer (left right of 6) are respectively arranged on two ends of the metal layer (4); and 
the protective layer (SiN 6, [0075]) and a planarizing layer (7) are of a same material (e.g. SiN, [0090]). 

    PNG
    media_image2.png
    160
    526
    media_image2.png
    Greyscale

Claim(s) 1, 4, 6, 10, 18 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US 2011/0037144). 
Re claims 1, 4, 6, 10, 18 & 19, Chen teaches, Fig. 2D, [0022, 0025, 0026], a display panel (considered as preamble), comprising: 
-a first substrate (240); 
-a metal layer (262), the metal layer (262) being arranged on the first substrate (240); 
-the metal layer (262) comprising an electrical contact area (top surface area of 262) electrically connected to a corresponding conductive component (266); and 
-a protective layer (260), covering the metal layer (262) and keeping away from the electrical contact area, wherein 
the protective layer (260) comprises a third protective layer (left part) and a fourth protective layer (right part); and 
the electrical contact area is provided on an upper surface of the metal layer (262), and the width of the electrical contact area equal to the width of the metal layer (side to side of 262); and the third protective layer and the fourth protective layer (left right 260) are respectively arranged at two ends of the metal layer (262), wherein the protective layer (260) and a planarizing layer (242) are of a same material (e.g. silicon oxide), and the metal layer (262) comprises aluminum or copper; 
wherein the third protective layer and the fourth protective layer (left right 260) each has a height equal to the metal layer (262) or each has a width that is smaller than a thickness of the metal layer (262).    

    PNG
    media_image3.png
    715
    702
    media_image3.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Kim (US 2016/0133673).
	The teachings of Park have been discussed above. 
	Re claim 7, Park does not teach the metal comprises silver. 
Kim teaches “the gate electrode 106 can be formed from one of copper Cu, silver Ag, aluminum Al, chromium Cr, titanium Ti, tantalum Ta, molybdenum Mo and alloys thereof” [0026]. 
As taught by Kim, one of ordinary skill in the art would utilize silver as material of the metal layer as claimed, because silver is a known material, and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended used a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Kim in combination Park due to above reason. 
Re claim 9, in combination cited above, Kim teaches the first substrate is an array substrate (e.g. thin film transistor array substrate) (claim 12).  
8.	Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amano in view of Park.
Re claim 10, Amano teaches, Figs. 5c, e & 6 [0057, 0066, 0067, 0075, 0090], a display panel, comprising: 
-a first substrate (10a); 
-a metal layer (3, 4), the metal layer (3, 4) being arranged on the first substrate (10a); 
-the metal layer (3, 4) comprising an electrical contact area (top surface area of 4) electrically connected to a corresponding conductive component (later connected to 5); and 

the protective layer (6) comprises a third protective layer (left) and a fourth protective layer (right); and 
the electrical contact area is provided on an upper surface of the metal layer (3, 4), and the width of the electrical contact area equal to the width of the metal layer (side to side of 4); and the third protective layer and the fourth protective layer (left right 6) are respectively arranged at two ends of the metal layer (3, 4), wherein the protective layer (6) and a planarizing layer (7) are of a same material (e.g. SiN). 

    PNG
    media_image2.png
    160
    526
    media_image2.png
    Greyscale

Amano does not explicitly teach the metal layer comprises aluminum. 
Park teaches aluminum [0081]. 
As taught by Park, one of ordinary skill in the art would utilize aluminum as metal layer as claimed, because aluminum is a known material and widely used in the art, and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended used a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Park in combination Amano due to above reason. 
Response to Arguments
9.          Applicant's arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection.  Response to arguments on newly added limitations are responded to in the above rejection.
	Applicant submits “an expression illustration of feature “planarizing layer” is not necessary for understanding by one of ordinary skill in the art of the subject matter to be patented” & “the person having ordinary skill in the art will be able to readily appreciate that the planarizing layer is actually positioned at the same layer as the protective layer, the same as the case shown in Park…to perfectly understand the invention without express illusion of the planariazing layer”. 
	The examiner respectfully disagrees. 
	Under 37 CFR 1.83(a), it cites “The drawing in a nonprovisional application must show every feature of the invention specified in the claims”. The “planarizing layer” is a claimed feature and it is essential to the claimed structure, hence it is necessary to be shown/illustrated in the drawings.  
	In the current application, there is not detail or a specific disclosure when and how the planarizing layer is formed, and on which layer or next to which layer is formed. Only a sentence that is “The protective layer and a planarizing layer are of a same material “ is found in the specification. It is not sure how an ordinary skill in the art, by reading the specification, to understand “the planarizing layer is actually positioned at the same layer as the protective layer”. It can be above, below or next to the protective layer or metal layer and/or substrate or in combination, why it has to be same layer as the protective layer. It is recognized Park et al. (US 2013/0015471) is different inventor and assignee from the current claimed invention. There are many different layers positioned over a substrate, it is 
	Since there is no specific disclosure and illustrations, one of ordinary in the art would have multiple interpretations to consider the claimed planarizing layer in a structure, and will not be able to clearly understand the claimed invention, hence Drawing Objection and Rejection under 112 are maintained. 
Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-7431. The examiner can normally be reached Monday-Friday, 6AM-4PM, alternative Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUY T NGUYEN/Primary Examiner, Art Unit 2894                                                                                                                                                                                                        10/18/21